DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 12 May 2021. 
Claims 1-28, 30-37, 39-40 and 42-43 are presented for examination.
Claims 1, 6, 7, 8, 9, 10, 18, 20, 21, 22, 24, 26, 27, 28, 30, 31, 36 are amended.
Claims 29, 38, 41 are cancelled.
35 USC § 101 Rejections are maintained (see replies at set below).

Response to Argument
Applicant’s arguments filed in the amendment filed on 12 May 2021, have been considered but are moot because the new ground of rejection does not rely on any 
Applicant argues that “Without conceding the rejection was proper, independent claim 31 is amended as shown above in an effort to expedite prosecution. In particular, independent claim 31 is amended as suggested by the Examiner during the Examiner Interview. As understood, the Office Action does no contend that the combination of Schechter and Weyerhaeuser meets all language of the claim where “the first node commutes with the second node if an order of appearance of the first node and the second node can be altered without changing results of applying the first and second data processing operations to data.
For at least this reason, the rejection should be withdrawn.”
Examiner respectfully disagrees.
Schechter still teaches the newly added claim limitations.
Schechter discloses wherein the first node commutes with the second node if an order of appearance of the first node and the second node can be altered without changing results of applying the first and second data processing operations to data; and applying the optimization rule to the portion of the initial dataflow graph (Schechter: paragraph [0032], “…database operations may be executed in various orders while still providing equivalent outputs…” WHERE “the first node commutes with the second node” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” 
The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” paragraph [0066], 
paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” which indicates (with support from above cited paragraph [0032]) that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be merged into “a single component,” as there will be multiple “single components” (e.g. each “single component” for each order))

 Applicant argues that “The Office Action rejects independent claims 1, 18, 24, 30, 31, and 36 under 35 U.S.C. § 101 as allegedly being patent ineligible because the claims allegedly recite mental steps without being integrated into a practical application. The Applicant respectfully disagrees. 
First, Applicant disagrees that the independent claims include any language reciting a mental step. But even if some language in the independent claims could be considered to recite a mental step, each of the independent claims as a whole integrates any such language into a practical application, which renders each of the claims patent-eligible under prong 2 Step 2A of the Alice/Mayo analysis, as made clear in the MPEP § 2106.04(d). 
Each of the independent claims recites an improvement to data processing systems by optimizing automatically generated data flow graphs to reduce the amount of computational resources used to execute them. Indeed, each of the independent claims recites: "generating an updated dataflow graph by iteratively applying dataflow graph optimization rules to update the initial dataflow graph ... and executing the updated dataflow graph" and the Specification ( 39) explains that, 
"The inventors have recognized that the performance of a data processing system would be improved if automatically generated dataflow graphs were further processed and optimized to reduce the amount computational resources used to execute the generated dataflow graphs. Some of the dataflow graph optimization techniques described in this application were developed by the inventors for this reason. The dataflow graph optimization techniques described herein improve the performance (e.g., 

Thus, each of the independent claims clearly recites an improvement to data processing systems. The MPEP § 2106.04(d)(I) states that "[l]imitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field". As such, even if some language in the independent claims could somehow be considered to recite an abstract idea (which Applicant does not concede), any such language is integrated into a practical application, because the claims recite an improvement to data processing systems, which renders the independent claims (and therefore all the claims) patent eligible. For at least this reason, the rejections under § 101 should be reversed. 
Examiner respectfully disagree.
Applicant merely argues that the claims improve computer efficiency by executing an abstract idea (e.g. optimizing dataflow graph).
Based on the 101 analysis on the limitations, dataflow graph can be mentally (or on paper) created and updated with optimization rules (mental process or mathematical concept), and the optimized dataflow graph is merely the output of the mental process/mathematical concept to apply to computer to execute (e.g. “apply it”) to achieve the “improvement” as argued by the applicant. 
The claims are not precluding user manually update the dataflow graph with optimization rules in his mind and then manually “apply” the updated dataflow graph to  do not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP: 2106.05(f), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept…See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field…Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer…”)
Therefore, the claims are not improving improvements to the functioning of a 
a) applicant’s argument is no different than arguing optimizing a long mathematical expression (e.g. find the Sum of 1+2+3……+n, where n is large number) by converting it to an optimized (shorter and more efficient) mathematical expression with optimization rule (e.g. formula n(n+1)/2) which can be applied by human mind, then “apply” the optimized math expression to a computer to perform the optimized math expression. 
The optimization rule reduces the total number of “addition” operations of arithmetic (e.g. reducing computing resource) by merging/replacing them with only 3 operations (e.g. addition, multiplication and division) which does “improve” the efficiency of the computer by reducing the number of operations that needs to perform in the initial mathematical expression. 
The claims, that are applying the “abstract idea” (e.g. create and updates dataflow graph with optimization rules) on a computer (e.g. executing the updated dataflow graph), does not integrate a judicial exception into a practical application or provide an inventive concept (MPEP, 2106.04(a)(2), “v. using an algorithm for determining the optimal number of visits by a business representative to a client…”, MPEP 2106.05, “"claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept”).
b) The claims are not explicitly claiming a new optimization rule or a new way of applying the optimization rules, which are not used by others, improve over known 
For the above reason, the 101 rejections are maintained.	

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-28, 30-37 and 39-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 18 and 24 recites “automatically generating initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations to be performed on input data and a first plurality of links representing flows of data among nodes in the first plurality of nodes,” 
“generating an updated dataflow graph, the updated dataflow graph comprising a second plurality of nodes representing a second plurality of data processing operations to be performed on the input data and a second plurality of links representing flows of data among nodes in the second plurality of nodes, wherein the second plurality of nodes includes a node representing a first data processing operation and another node representing a second data processing operation, the generating comprising iteratively” 
“selecting an optimization rule from a set of optimization rules stored in memory, selecting a portion of the initial dataflow graph,”
“determining that the optimization rule is to be applied to the portion of the initial dataflow graph,” 
“in response to the determining, applying the optimization rule to the portion of the initial dataflow graph;” and
“executing the updated dataflow graph at least in part by executing the first data processing operation using a first computer system process and executing the second data processing operation using a second computer system process different from the first computer system process.”
(Step 1) The claim recites “At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform” as drafted, is a product, which is a statutory category of invention.
(Step 2A Prong One) The limitation of “automatically generating initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations to be performed on input data and a first plurality of links representing flows of data among nodes in the first plurality of nodes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one non-transitory computer-readable storage medium…executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “cause…processor” language, “generating” in the context of this claim encompasses automatically generating initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations to be performed on input data and a first plurality of links representing flows of data among nodes in the first plurality of nodes in his mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Similar, “selecting an optimization rule from a set of optimization rules stored in memory,” “selecting a portion of the initial dataflow graph,” “determining that the optimization rule is to be applied to the portion of the initial dataflow graph,” “in response to the determining, applying the optimization rule to the portion of the initial dataflow graph;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one non-transitory computer-readable storage medium…executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “cause…processor” language, “selecting” in the context of this claim encompasses the user manually “selecting an optimization rule from a set of optimization rules stored in memory,” “selecting a portion of the initial dataflow graph,” in his mind,
“determining” in the context of this claim encompasses the user manually determining that the optimization rule is to be applied to the portion of the initial dataflow graph in his mind,
“applying the optimization rule to the portion of the initial dataflow graph in his mind.
Additionally, these limitations are also fell in to Mathematical Concept/Calculations/Algorithm (MPEP 2106.04(a)(2)(I)(C)“v. using an algorithm for determining the optimal number of visits by a business representative to a client”).
 If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”/“Mathematical Concepts” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
(Step 2A Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “storage medium,”  “computer hardware processor” and “memory” to perform the “generating,” “selecting,” “determining,” “applying” and “executing” steps. The “generating,” “selecting,” “determining,” “applying” and “executing” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 “executing the updated dataflow graph at least in part by executing the first data processing operation using a first computer system process and executing the second data processing operation using a second computer system process different from the first computer system process”  which are in forms of insignificant extra-solution activities. 
Additionally, the claim as a whole merely describes how to generally “apply” the concept of creating and updating dataflow graph with optimization rules for computer in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing dataflow graph update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim recites using a “storage medium,”  “computer hardware processor” and “memory” to perform the steps. The processor in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component.
Further, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
The other additional elements, “executing” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of executing instructions in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “assigning a processing layout to each of one or more nodes of the updated dataflow graph.”
(2A-Prong 1) The limitation of assigning a processing layout to each of one or more nodes of the updated dataflow graph, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. a shape or icon of nodes or graph). That is, other than reciting “cause…processor,” nothing in the claim element precludes the step from practically being performed in the mind (or drawing on paper). For example, but for the “cause…processor” language, “assigning” in the context of this claim encompasses the user manually assigning a processing layout to nodes (or drawing on paper). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform assigning step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein executing the updated dataflow graph is performed in accordance with the assigned one or more processing layouts.” The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the second plurality of nodes has fewer nodes than the first plurality of nodes” The same analysis applies here, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
 The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
Therefore, the claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the second plurality of links has fewer links that the first plurality of links.” The same analysis applies here, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements 
Therefore, the claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “selecting the portion of the initial dataflow graph after selecting the optimization rule, wherein select the portion of the initial dataflow graph is performed using the optimization rule.” The same analysis applies here, under its broadest reasonable interpretation, the step “selecting,” covers performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
“selecting a first optimization rule during a first iteration of generating the updated dataflow graph;” 
“selecting a second optimization rule different from the first optimization rule during a second iteration of generating the updated dataflow graphs.” 
The same analysis applies here, under its broadest reasonable interpretation, the steps “selecting,” covers performance of the limitation in the mind but for the recitation 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein selecting the portion of the initial dataflow graph comprises identifying the portion of the initial dataflow graph using a dataflow subgraph pattern matching language, wherein the optimization rule has at least one first expression expressed in the dataflow subgraph pattern matching language, the at least one first expression characterizing a subgraph of the initial dataflow graph” The same analysis applies here, under its broadest reasonable interpretation, the steps “selecting” covers performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a first node representing a first data processing operation that commutes with a second data processing operation represented by a second node connected to the first node” The same analysis applies here, under its broadest reasonable interpretation, the steps “identifying” covers performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “applying an optimization selected from the group consisting of: removal of a redundant data processing operation, a strength reduction optimization, a combining operations optimization, a width reduction optimization, and a deduplication optimization” The same analysis applies here, under its broadest reasonable interpretation, the steps “applying” covers performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying a first node representing a redundant operation and removing the first node from the initial dataflow graph” The same analysis applies here, under its broadest reasonable interpretation, the steps “identifying” and “removing” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating an updated dataflow graph comprises identifying two nodes in the initial dataflow graph representing respective sort data processing operations and replacing the two nodes with a single node representing a sort data processing operation” The 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the two nodes are not adjacent to each other in the initial dataflow graph” The same analysis applies here, under its broadest reasonable interpretation, the steps cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein generating an updated dataflow graph comprises identifying two nodes in the initial dataflow graph representing respective join data processing operations and replacing the two nodes with a single node representing a join data processing operation” The same analysis applies here, under its broadest reasonable interpretation, the steps “generating,” “identifying” and “replacing” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.

Therefore, the claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining whether the optimization rule is applicable to the portion of the initial dataflow graph with the commuting nodes in a first order,” and “when it is determined that the optimization rule is not applicable to the portion of the initial dataflow graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial dataflow graph with the commuting nodes in a second order, different than the first order.” The same analysis applies here, under its broadest reasonable interpretation, the steps “generating” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “obtaining a structured query language (SQL) query;” “generating a query plan for the SQL query;” and “generating the initial dataflow graph using the query plan.” 
generating” steps cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “obtaining” step is in form of insignificant Extra-Solution Activity (e.g. data gathering) in conjunction with the abstract idea, which only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The filed specification states that “…conventional techniques for automatically generating dataflow graphs (e.g., from SQL queries, other query representations, or input dataflow graphs as discussed above) may be improved upon…” and “…automatically generated dataflow graphs may be executed on a data processing system, conventional techniques for automatically generating dataflow graphs produce dataflow graphs produce dataflow graphs whose execution requires …” (Specification: paragraph [0037]) and “The technology described herein is operational with numerous other general purpose…computing system environments or configurations.” (Specification: paragraph [0138]).  Therefore, “obtaining” step (e.g. “…generating…from SQL queries…”) is nothing more than what can be handled by a conventional database and does not provide significantly more than the abstract idea. 
Additionally, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as gathering statistics” by OIP Techs where the courts have found data gathering to be well-understood, routine and conventional activities previously known to the industry. Therefore, the claim is not patent eligible.
As per claim 18, it is a method claim having similar limitations as cited in claims 2 and 3. Thus, claim 18 is also rejected under the same rationale as provided in the rejection of rejected claim 1.
As per claim 19, it is a method claim having similar limitations as cited in claims 2 and 3. Thus, claim 19 is also rejected under the same rationale as provided in the rejection of rejected claims 2 and 3.
As per claim 20, it is a method claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as provided in the rejection of rejected claim 7.
As per claim 21, it is a method claim having similar limitations as cited in claim 9. Thus, claim 21 is also rejected under the same rationale as provided in the rejection of rejected claim 9.
As per claim 22, it is a method claim having similar limitations as cited in claim 10. Thus, claim 22 is also rejected under the same rationale as provided in the rejection of rejected claim 10.
As per claim 23, it is a method claim having similar limitations as cited in claim 17. Thus, claim 23 is also rejected under the same rationale as provided in the rejection of rejected claim 17.
As per claim 25, it is a system claim having similar limitations as cited in claims 
As per claim 26, it is a system claim having similar limitations as cited in claim 7. Thus, claim 26 is also rejected under the same rationale as provided in the rejection of rejected claim 7.
As per claim 27, it is a system claim having similar limitations as cited in claim 9. Thus, claim 27 is also rejected under the same rationale as provided in the rejection of rejected claim 9.
As per claim 28, it is a system claim having similar limitations as cited in claim 10. Thus, claim 28 is also rejected under the same rationale as provided in the rejection of rejected claim 10.
As per claim 30, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 30 is also rejected under the same rationale as provided in the rejection of rejected claim 1.
As per claim 31, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 31 is also rejected under the same rationale as provided in the rejection of rejected claims 1 and 9.
As per claim 32, it is a method claim having similar limitations as cited in claims 2 and 3. Thus, claim 32 is also rejected under the same rationale as provided in the rejection of rejected claims 2 and 3.
Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the first data processing operation is a sort operation.” The limitation merely further 
The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The same analysis applies here, this judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Since these concepts merely detail/enumerate elements already a part of the abstract idea (e.g. structure of the data itself), they cannot be described as adding significantly more to the abstract idea.  Thus, taken alone, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Accordingly, the claim recites an abstract idea. 
As per claim 34, it is a medium claim having similar limitations as cited in claim 10. Thus, claim 34 is also rejected under the same rationale as provided in the rejection of rejected claim 10.
As per claim 35, it is a medium claim having similar limitations as cited in claim 17. Thus, claim 35 is also rejected under the same rationale as provided in the rejection of rejected claim 17.
As per claim 36, it is a medium claim having similar limitations as cited in claims 1 and 10. Thus, claim 36 is also rejected under the same rationale as provided in the 
As per claim 37, it is a medium claim having similar limitations as cited in claims 2 and 3. Thus, claim 37 is also rejected under the same rationale as provided in the rejection of rejected claims 2 and 3.
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein selecting the optimization rule comprises selecting the width reduction optimization” and “wherein applying the optimization rule to the portion of the initial dataflow graph comprises deleting at least some data that is not used by one or more data processing operations of the first plurality of data processing operations.”
The same analysis applies here, under its broadest reasonable interpretation, the steps “selecting” and “applying” covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. user manually and think “selecting” and “applying” in his mind). It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein selecting the optimization rule comprises selecting the strength reduction applying the optimization rule to portion of the initial dataflow graph comprises replacing a first node of the first plurality of nodes representing a third data processing operation with a second node of the first plurality of nodes representing a fourth data processing operation, wherein the fourth data processing operation performs fewer computations on data than the third data processing operation.”
The same analysis applies here, under its broadest reasonable interpretation, the steps “selecting…selecting” and “applying…replacing” covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. user manually and think “selecting…selecting” and “applying…replacing” in his mind). It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “selecting the portion of the initial dataflow graph before selecting the optimization rule, wherein selecting the optimization rule is performed using the portion of the initial dataflow graph.”
The same analysis applies here, under its broadest reasonable interpretation, the 
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Therefore, the claim is not patent eligible.
Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “perform generating a topologically sorted initial dataflow graph,” and “wherein selecting the first portion of the initial dataflow graph comprises selecting a portion of the topologically sorted initial dataflow graph.”
The same analysis applies here, under its broadest reasonable interpretation, the steps “generating” and “selecting” covers performance of the limitation in the mind but for the recitation of generic computer components (e.g. user manually and think “generating a topologically sorted initial dataflow graph” and “selecting” in his mind). It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application.
The same analysis applies here, the claim does not include additional elements 
Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 11, 12, 15, 17, 18, 19, 20, 23, 24, 25, 26, 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis).
For claim 1, Schechter discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform (Schechter: paragraph [0006], “…a computer-readable medium stores a computer program for generating a dataflow graph representing a database query, and the computer program includes instructions for causing a computer to receive a query plan from a plan generator” Paragraph [0009], “…a system for generating a dataflow graph…a processor configured to produce a dataflow graph from the query plan provided by the plan generator…” paragraph [0077]):
automatically generating initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations to be performed on input data and a first plurality of links representing flows of data among nodes in the first plurality of nodes (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…the query plan representing operations for executing a database query on at least one input representing a source of data ,producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…”  paragraph [0005], “…The at least one operation is capable of being performed by executable functionality associated with the source of data represented by the at least one input…” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…” paragraph [0051], “…operate on a database query that is constructed to operate on input data acquired from multiple data sources and/or multiple types of data sources…” WHERE “a first plurality of nodes representing a first plurality of data processing operations” is broadly interpreted as “nodes representing operations,” WHERE “input data” is broadly interpreted as “one input” or “input data” and WHERE “a first plurality of links representing flows of data among nodes in the first plurality of nodes” is broadly interpreted as “node links”);
generating an updated dataflow graph, the updated dataflow graph comprising a second plurality of nodes representing a second plurality of data processing operations to be performed on the input data and a second plurality of links representing flows of data among nodes in the second plurality of nodes (Schechter: Paragraph [0004], Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0051], “…operate on a database query that is constructed to operate on input data acquired from multiple data sources and/or multiple types of data sources…” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” 
WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses optimized dataflow graph 1030, nodes and links, 
WHERE “a second plurality of nodes representing a second plurality of data processing operations to be performed on the input data” is broadly interpreted as nodes representing operations in “an optimized dataflow graph 1030,” 
WHERE “input data” is broadly interpreted as “input data,”
WHERE “a second plurality of links representing flows of data among nodes in the second plurality of nodes” is broadly interpreted as node links in “an optimized dataflow graph 1030”), 
wherein the second plurality of nodes includes a node representing a first data processing operation and another node representing a second data processing operation (Schechter: Paragraph [0004], “…the dataflow graph 312 has nodes representing operations described in the query plan…,” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses dataflow graph 1020, optimized dataflow graph 1030, nodes and links, WHERE “a node representing a first data processing operation” is broadly interpreted as one of the node in “an optimized dataflow graph 1030,” (e.g. rollup operation), WHERE “another node representing the second data processing operation” is broadly interpreted as another different node in “an optimized dataflow graph 1030”),
the generating comprising: 
i) selecting an optimization rule from a set of optimization rules stored in memory,
ii) selecting a portion of the initial dataflow graph,
iii) determining that the optimization rule is to be applied to the portion of the initial dataflow graph, 
iv) in response to the determining, applying the optimization rule to the portion of the initial dataflow graph,
(Schechter: paragraph [0052], “FIG. 7 shows a graph generation computer system 706 that includes a graph generation engine 908 and a graph optimizer 704” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” Paragraph [0078], “…Each such computer program is preferably stored on or downloaded to a storage media or device (e.g., solid state memory or media, or magnetic or optical media) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer system to perform the procedures described herein…”
WHERE “a set of optimization rules” is broadly interpreted as “to remove redundant components” (e.g. first optimization rules), “merge components” (e.g. second optimization rules) (e.g. “…graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components…” which indicates “to remove redundant components” (e.g. first optimization rules), “merge components” (e.g. second optimization rules) is in graph optimizer 704”
WHERE “a set of optimization rules stored in memory” is broadly interpreted as “FIG. 7 shows a graph generation computer system 706 that includes…a graph optimizer 704.” As mentioned above, “a set of optimization rules” is in “graph optimizer 704” and “graph optimizer 704” is on “graph generation computer system 706” (e.g. “…a graph generation computer system 706 that includes…a graph optimizer 704” and see Fig. 7), which is understand by a person with ordinary skill in that art that software (“graph optimizer 704” and “a set of optimization rules” within the software) are stored on some type of memory on computer system (“graph generation computer system 706”)); 
Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…,”
WHERE “selecting a portion of the initial dataflow graph” is broadly interpreted as “redundant component” (e.g. selecting components (e.g. first portion) that are redundant) or “a group of components” (e.g. selecting “a group of components” that that can be merged (e.g. “data selection component 1022 and its associated rollup component 1024”))
WHERE “selecting an optimization rule” is broadly interpreted as “remove redundant components” (e.g. components which are redundant), “merge components,” or “removed based on the internal functionality” (e.g. “some of the components have been removed based on the internal functionality…includes rollup functionality”),
WHERE “determining that the optimization rule is to be applied to the portion of the initial dataflow graph, in response to the determining, applying the optimization rule to the portion of the initial dataflow graph” is broadly interpreted as “to remove redundant components” or “data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032…” which reduces the operation components in the dataflow graph).
However, Schechter does not explicitly disclose 
the generating comprising iteratively; and 
executing the updated dataflow graph at least in part by executing the first data processing operation using a first computer system process and executing the second data processing operation using a second computer system process different from the first computer system process.
Weyerhaeuser discloses the generating comprising iteratively (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “the generating comprising iteratively” is broadly interpreted as “…first determined that pattern 1 and corresponding rule 1 until it is determined that pattern N…” which indicates pattern and rules are selected and applied iteratively).
Additionally, Weyerhaeuser also discloses 
i) selecting an optimization rule from a set of optimization rules stored in memory (Weyerhaeuser: paragraph [0007], “computer systems are also described that may include a processor and a memory coupled to the processor. The memory may temporarily or permanently store one or more programs that cause the processor to perform one or more of the operations described herein” paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…” claim 11, “…A computer program product comprising a non-transitory machine-readable medium storing instructions that…executing at least one optimization rule associated with a matching pattern; and initiating executing of the query using the optimized data flow graph.”
WHERE “selecting an optimization rule” is broadly interpreted as “rule 1”
WHERE “a set of optimization rules” is broadly interpreted as “rule 1” and “rule N”),
ii) selecting a portion of the initial dataflow graph (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”   
WHERE “portion of the initial dataflow graph” is broadly interpreted as “because pattern N previously was a match” (e.g. the portion which “pattern N previously was a match”)),
iii) determining that the optimization rule is to be applied to the portion of the initial dataflow graph (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph …FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “determining that the optimization rule is to be applied to the portion of the initial dataflow graph” is broadly interpreted as “determined that pattern N, and as a result, corresponding rule N can be applied”), 
iv) in response to the determining, applying the optimization rule to the portion of the initial dataflow graph (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “applying the optimization rule to the portion of the initial dataflow graph” is broadly interpreted as “because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter and Weyerhaeuser do not explicitly disclose executing the updated dataflow graph at least in part by executing the first data processing operation using a first computer system process and executing the second data processing operation using a second computer system process different from the first computer system process.
Pandis discloses executing the updated dataflow graph at least in part by executing the first data processing operation using a first computer system process and executing the second data processing operation using a second computer system  column 3, lines 36-46, “As discussed below with regard to FIGS. 6-8B, different techniques may be implemented to reassign operations that could be executed locally at request execution 130 to remote request execution 160. For example, filter operations may be reassigned as remote operations…” WHERE “first data processing operation using a first computer system process” is broadly interpreted as “operations that could be executed locally,” WHERE “a second computer system process” is broadly interpreted as “remote operations” (e.g. operation performed remotely), column 15, lines 48-52, “For example, conditional statements or other logical operators may be included in the query plan that indicate which operation to perform locally or direct remotely based on the intermediate results of previously performed operations.” WHERE “first data processing operation using a first computer system process” is broadly interpreted as “operation to perform locally” WHERE “the second data processing operation using a second computer system process” is broadly interpreted as “operation to perform…remotely…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Tiered data processing for distributed data” as taught by Pandis, because it would provide Schechter’s modified medium with the enhanced capability of “generate a centralized execution plan for performing an access request directed to a ” (Pandis: column 2, lines 59-64), in order to “without sacrificing the execution performance optimizations that may be obtained assigning data processing operations to remote data processing engines” (Pandis: column 2, lines 59-64).
For claim 2, Schechter, Weyerhaeuser  and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform:
assigning a processing layout to each of one or more nodes of the updated dataflow graph (Schechter: Paragraph [0023], “A graphical development environment (GDE) provides a user interface for specifying executable graphs and defining parameters for the graph components,” where “a processing layout” is broadly interpreted as “executable graphs” and  “graph components” (e.g. layout of nodes and links between nodes), paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030…The combined data selection component 1032 can be provided a database query instructing the to perform the rollup operations before providing data to the optimized dataflow graph 1030. For example, the combined data selection component 1032 can be provided a database query such as the SQL query 942 shown in FIG. 8…” where “a processing layout” is broadly interpreted as  “combined data selection component 1032” (e.g. “can be provided a database query instructing”) . Fig. 10 discloses “an optimized dataflow graph 1030,” which comprises nodes and links, where each node has a layout).
For claim 3, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 2, wherein executing the updated dataflow graph is performed in accordance with the assigned one or more processing layouts  (Schechter: Paragraph [0023], paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” paragraph [0056],  “…After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution,” Paragraph [0072]).
For claim 4, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the second plurality of nodes has fewer nodes than the first plurality of nodes (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” which indicates the number of nodes (e.g. after optimized) is less than the number of the nodes before removal, Paragraph [0072], “The dataflow graph 1020 can be converted…to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026…” WHERE “the first plurality of nodes” is broadly interpreted as “dataflow graph 1020,” WHERE “the second plurality of nodes” is broadly interpreted as “optimized dataflow graph 1030,” where “has fewer nodes” is broadly interpreted as “some of the components have been removed”).
For claim 5, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 4, wherein the second plurality of links has fewer links that the first plurality of links (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” which indicates the number of nodes (e.g. after optimized) is less than the number of the nodes before removal, Paragraph [0072], “The dataflow graph 1020 can be converted…to an optimized dataflow graph 1030 in some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026…,” Fig. 10 discloses “dataflow graph 1020” which has 7 links between 8 nodes, and “optimized dataflow graph 1030” has 6 links between the 7 nodes, because two nodes are combined into one node after optimized in “optimized dataflow graph 1030”,  WHERE “the first plurality of links” is broadly interpreted as 7 links in “dataflow graph 1020,” WHERE “the second plurality of links” is broadly interpreted as 6 links in “optimized dataflow graph 1030,” where “has fewer links” is broadly interpreted as reduced number of links from 7 to 6.).
For claim 6, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein selecting the portion of the initial dataflow graph comprises:
selecting the portion of the initial dataflow graph after selecting the optimization rule, wherein selecting the portion of the initial dataflow graph is performed using the optimization rule (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…,” where “to remove redundant components” indicates the rule “remove redundant components” is selected, then identify “redundant components” to “remove redundant components.” Similarly, “an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022  the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032” indicates the rule “includes rollup functionality” is selected, then identify all the operations which “includes rollup functionality.” 
Further, Schechter, paragraph [0080], also discloses changing the orders of steps without substantially affecting overall processing (e.g. changing the orders of selecting portions step and selecting rules step), “It is to be understood that the foregoing description is intended to illustrate and not to limit the scope of the invention, which is defined by the scope of the appended claims. For example, a number of the function steps described above may be performed in a different order without substantially affecting overall processing…” which discloses steps can be performed differently).
For claim 7, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein selecting the optimization rule from the set of optimization rules further comprises:
selecting a first optimization rule during a first iteration of generating the updated dataflow graph (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”   
WHERE “a first optimization rule” is broadly interpreted as “rule 1” 
WHERE “during a first iteration” is broadly interpreted as “1” (e.g. “pattern N” and “rule N” is broadly interpreted as N iteration)
WHERE “selecting a first optimization rule during a first iteration of generating the updated dataflow graph” is broadly interpreted as “first determined that pattern 1 and corresponding rule 1 cannot be applied”); and
selecting a second optimization rule different from the first optimization rule during a second iteration of generating the updated dataflow graphs (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”
WHERE “a second optimization rule” is broadly interpreted as “rule N” or “rule N+1”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).


For claim 11, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating an updated dataflow graph comprises identifying a first node representing a redundant operation and removing the first node from the initial dataflow graph (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…”)
For claim 12, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating an updated dataflow graph comprises identifying two nodes in the initial dataflow graph representing respective sort data processing operations and replacing the two nodes with a single node representing a sort data processing operation (Schechter: paragraph [0005], “The executable functionality includes sorting functionality.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…” WHERE “identifying two nodes” is broadly interpreted as “a group of components,” WHERE “respective sort data processing operations” is broadly interpreted as “performs the same operations,” WHERE “replacing the two nodes with a single node representing a sort data processing operation” is broadly interpreted as “a single component that performs the same operations as would the group of components”).
For claim 15, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating an updated dataflow graph comprises identifying two nodes in the initial dataflow graph The executable functionality includes sorting functionality.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…” WHERE “identifying two nodes” is broadly interpreted as “a group of components,” WHERE “respective join data processing operations” is broadly interpreted as “performs the same operations,” WHERE “replacing the two nodes with a single node representing a join data processing operation” is broadly interpreted as “a single component that performs the same operations as would the group of components” paragraph [0075], “…The optimized dataflow graph 1130 does not contain the join component 1126 because the functionality represented by the join component 1126 is instead performed by the database 722.”).
For claim 17, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein automatically generating the initial dataflow graph comprises:
obtaining a structured query language (SQL) query (Schechter: paragraph [0004], paragraph [0052], “The graph generation computer system 706 also receives a database query 702 to be applied to the database ” paragraph [0040], “The graph generation computer system 308 also receives a database query 302 to be applied to the database table 326. For example, the database query could be an SQL query.”); 
generating a query plan for the SQL query (Schechter: paragraph [0004], paragraph [0040], “The graph generation computer system 308 also receives a database query 302 to be applied to the database table 326. For example, the database query could be an SQL query.” paragraph [0052], “The graph generation computer system 706 also receives a database query 702 to be applied to the database tables 726a, 726b.” paragraph [0054], “…The query planning computer system 746 executes a query plan generator 748, which produces a query plan 714 for executing the database query 702 over the database tables 726a, 726b.”); and 
generating the initial dataflow graph using the query plan (Schechter: paragraph [0004], “…generating a dataflow graph representing a database query includes receiving a query plan from a plan generator, the query plan representing operations for executing a database query on at least one input representing a source of data, producing a dataflow graph from the query plan…” paragraph [0055], “The graph generation engine 908 generates a dataflow graph 716 based on the contents of the query plan 714”).
For claim 18, it is a method claim having similar limitations as cited in claim 1. 
For claim 19, it is a method claim having similar limitations as cited in claims 2 and 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 20, it is a method claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 23, it is a method claim having similar limitations as cited in claim 17. Thus, claim 23 is also rejected under the same rationale as cited in the rejection of rejected claim 17.
For claim 24, it is a system claim having similar limitations as cited in claim 1. Thus, claim 24 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 25, it is a system claim having similar limitations as cited in claims 2 and 3. Thus, claim 25 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 26, it is a system claim having similar limitations as cited in claim 7. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 30, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 41, Schechter and Weyerhaeuser disclose the at least one non-transitory computer-readable storage medium of claim 31, wherein the first data processing operation commutes with the second data processing operation when an order in which the first and second data processing operations are applied to data does not change results of applying the first and second data processing operations to the data (Schechter: paragraph [0032], “…database operations may be executed in various orders while still providing equivalent outputs…” WHERE “the first data processing operation commutes with the second data processing operation” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution…,” which indicates that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be merged into “a single component,” as there will be multiple “single components” (e.g. each “single component” for each order)).

Claims 8, 9, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers).
For claim 8, Schechter, Weyerhaeuserand Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein selecting the portion of the initial dataflow graph comprises identifying the portion of the initial dataflow graph (Schechter: paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” WHERE “selecting the portion” is broadly interpreted as data selection component 102,” or “its associated rollup component 1024”)
wherein the optimization rule has at least one first expression expressed in the dataflow subgraph pattern matching language, the at least one first expression characterizing a subgraph of the initial dataflow graph (Schechter: paragraph [0066], “…the SQL query operates on data belonging to the database. For example, the federated transactions database table represented by the data selection component 820 may belong to a database that can perform the same functions as performed by the sort component 822 and the rollup component 824. An optimized dataflow graph 804 can be generated from the query plan 806 that takes advantage of this built-in functionality. The optimized dataflow graph 804 only has two components, a data selection component 830 that includes the rollup functionality, and an output component 832.” paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” WHERE “optimization rule has at least one first expression expressed in the dataflow subgraph pattern matching language” is broadly interpreted as “rollup” or “sort” (see Fig. 8, item 822 and 824, which contain portion of the expression “sort by” and “Rollup”))
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose using a subgraph pattern matching language.
Rogers discloses identifying the portion of the initial graph using a subgraph pattern matching language, and also discloses the at least one first expression characterizing a subgraph (Rogers: paragraph [0064], “Systems and methods disclosed herein allow the use of algebra to optimize several queries at once by algebraically breaking them into pieces, finding common sub-expressions, finding patterns of similar expressions and triggering comprehensive optimizations prior to query execution, and ordering all the operations for most efficient processing” paragraph [0067], “…there may be common sub-expressions, nodes, or sub-graphs in the query graph between two or more of the queries. When such commonalities are identified, optimizations may be performed on the batch of queries in order to yield one or more execution plans that may process the batch of queries more efficiently than if they were considered separately or in series…” WHERE “subgraph pattern” is broadly interpreted as “common sub-expressions, nodes, or sub-graphs”
WHERE “first expression” is broadly interpreted as “sub-expressions”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “MULTI-QUERY OPTIMIZATION” as taught by Roger, because it would provide Schechter’s medium with the enhanced capability of allow the use of algebra to optimize several queries at once by algebraically breaking them into pieces, finding common sub-expressions, finding patterns of similar expressions and triggering comprehensive optimizations prior to query execution” (Rogers: paragraph [0064]), in order to “ordering all the operations for most efficient processing” (Rogers: paragraph [0064])
For claim 9, Schechter, Weyerhaeuser, Pandis and Roger disclose the at least one non-transitory computer-readable storage medium of claim 8, wherein the at least one first expression associated with the optimization rule characterizes commuting nodes within the subgraph using the dataflow subgraph pattern matching language, the commuting nodes comprising:
a first node representing a first data processing operation that commutes with a second data processing operation represented by a second node connected to the first node (Schechter: paragraph [0032], “…database operations may be executed in various orders while still providing equivalent outputs…” WHERE “a first data processing operation that commutes with a second data processing operation” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” Where “identifying a first node representing a first data processing operation that commutes with a second data processing operation represented by a second node connected to the first node” is broadly interpreted as “a group of components that can be merged into a single component” where “a group of components” indicates they are connected together, paragraph [0066], paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” which indicates that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be a single component,” as there will be multiple “single components” (e.g. each “single component” for each order).)
For claim 21, it is a method claim having similar limitations as cited in claim 9. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 27, it is a system claim having similar limitations as cited in claim 9. Thus, claim 27 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Claims 10, 14, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Hunter et al. (U.S. Pub. No.: US 20150088856, hereinafter Hunter).
For claim 10, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein applying the optimization rule comprises applying an optimization selected from the group consisting of: 
removal of a redundant data processing operation (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…”), 
a combining operations optimization (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…merge components…” where “combining operation optimization” is broadly interpreted as “merge components”), 
a deduplication optimization (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components…” where “deduplication optimization” is broadly interpreted as “remove redundant components”).
However, Schechter, Weyerhaeuser  and Pandis does not explicitly disclose a strength reduction optimization, a width reduction optimization. 
Hunter discloses a strength reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . . . GROUP BY state;" The query processor moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”),
a width reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” WHERE “width reduction” is broadly interpreted as “d.x” which is “may be processed during the (relatively small) dimension scan,” (e.g. narrower range of data needs to be scanned), paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091])
For claim 14, Schechter, Weyerhaeuser and Pandis disclose the at least one FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…”).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose comprises replacing a first node representing a first data processing operation with a second node representing a second data processing operation of a weaker type than the first data processing operation.
Hunter discloses comprises replacing a first node representing a first data processing operation with a second node representing a second data processing operation of a weaker type than the first data processing operation (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . . . GROUP BY state;" The query processor moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091])
For claim 22, it is a method claim having similar limitations as cited in claim 10. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of 
For claim 28, it is a system claim having similar limitations as cited in claim 10. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of rejected claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Simitsis et al. (U.S. Pub. No.: US 20160154896, hereinafter Simitsis).
For claim 13, Schechter, Weyerhaeuser, Pandis and Rogers disclose the at least one non-transitory computer-readable storage medium of claim 12.
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose wherein the two nodes are not adjacent to each other in the initial dataflow graph.
Simitsis discloses wherein the two nodes are not adjacent to each other in the initial dataflow graph (Simitsis: paragraph [0067], “FIGS. 4A-4D illustrate examples of switching positions of nodes of a data flow graph of a hybrid flow according to the present disclosure. The nodes that are switched…” which indicates some nodes are not adjacent to each other before they were switched, paragraph [0069], “After the switch, node a 440-1 and node conn 440-3 belong to TF 1 441-1.” see Fig. 4A-4D, where nodes 440-1, 440-2, 440-3 and 440-4 are adjacent to each other before the switch, after the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “PROCESSING A DATA FLOW GRAPH OF A HYBRID FLOW” as taught by Simitsis, because it would provide Schechter’s medium with the enhanced capability of “processing analytic flows” (Simitsis: paragraph [0011]), in order to “improve efficiency and operation of the analytic flows” (Simitsis: paragraph [0011])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers), and further in view of Goerzig et al. (U.S. Pub. No.: US 20180113905, hereinafter Goerzig).
For claim 16, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 8, wherein applying the optimization rule to the initial dataflow graph comprises:
determining whether the optimization rule is applicable to the portion of the initial dataflow graph with the commuting nodes in a first order (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter, Weyerhaeuser, Pandis and Rogers do not explicitly disclose when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order.
Goerzig discloses when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order (Goerzig: paragraph [0005], “…when the first operation and the second operation can be commuted, distributed, and/or combined without affecting a result of the first operation and the second operation. The identifying of the first operation to push down to the first portion of the query can further include: traversing the operator tree to select a second node corresponding to third operation; and switching a relative position of the second node and a child node of the second node…” 
Paragraph [0071], “…the query engine 110 can determine whether the node can switch positions with any of its child nodes (609). For example, the query engine 110 can apply one or more transformation and/or equivalence rules to determine whether the first node 212 can switch positions with the fourth node 214…Thus, the second node 212 can switch positions with the fourth node 214 if the corresponding operations can be commuted (e.g., performed in any order), distributed, and/or combined. By recursively switching the positions of parent and child nodes in the operator tree 250, the query engine 110 (e.g., the optimizer module 110) can push down operations (e.g., past split cause operations) such that additional operations can be performed at the first data store 130 instead of at the client device 120 and/or the second data store 125.”
Paragraph [0072], “…transformation and/or equivalence rules can indicate when two or more operations can be commuted, distributed, combined, and/or the like. A succession of commutative operations such SELECT, JOIN, UNION, INTERSECT, and/or the like can be performed in any order. Meanwhile, some operations can be distributive over other operations. For instance, a PROJECT operation can be distributed over a JOIN or UNION operation. A SELECT operation can be distributed over a UNION, INTERSECT, or DIFFERENCE operation. Some operations can be combined with other operations. For example, a SELECT operation can be combined with a CARTESIAN PRODUCT operation that immediately follows the SELECT operation, thereby forming a JOIN operation with the same filter criteria of the initial SELECT operation. A SELECT operation can also be combined with a JOIN operation that immediately follows the SELECT operation, thereby forming a new JOIN operation with the additional filter criteria of the SELECT operator.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “OPTIMIZATION OF SPLIT QUERIES” as taught by Goerzig, because it would provide Schechter’s medium with the enhanced capability of “…the traversing of the operator tree can include skipping over one or more nodes corresponding to split cause operations…” (Goerzig: paragraph [0037]) in order to “a query can be optimized in order to minimize an amount of data that requires ” (Goerzig: paragraph [0026]).

Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers), and further in view of Al-omari et al. (U.S. Patent No.: US 6438741, hereinafter Al-omari).
For claim 16, Schechter, Weyerhaeuser, Pandis and Rogers disclose the at least one non-transitory computer-readable storage medium of claim 8, wherein applying the optimization rule to the initial dataflow graph comprises:
determining whether the optimization rule is applicable to the portion of the initial dataflow graph with the commuting nodes in a first order (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)…”)
MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order.
Al-omari discloses when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order (Al-omari: column 10, lines 7-34, “…The query tree contains one or more nested logical expressions. 
Optimization rule: An optimization rule defines how the optimizer is to transform the input query into other semantically equivalent forms. In this application, there are two types of optimization rules: transformation rules and implementation rules. 
A transformation rule produces equivalent logical expressions and an implementation rule produces equivalent physical expressions. 
Transformation rule: A transformation rule transforms a logical expression into a semantically equivalent logical expression (e.g., join associativity and commutativity). 
Implementation rule: An implementation rule transforms a logical expression into a semantically equivalent physical expression by substituting one or more logical operators in the logical expression with physical operators (e.g., join may be implemented by mergejoin). The repeated application of implementation rules results in a plan that is comprised only of physical expressions.”
column 12, lines 7-10, “The first line of this example defines the join commutativity transformation rule. The arrow (.fwdarw.) is used to indicate the legal direction of the transformation. In this example, the arrow combined with the exclamation mark is used to indicate that the rule is applied only once since applying a join commutativity rule twice results in the original form. The second line of this example defines an implementation rule specifying that the Hash-Join method is a suitable implementation of a Join”
column 18, lines 1-19, “Each subproblem can be optimized or explored. In optimizing a subproblem, one or more rules, including any combination of context-free/context-sensitive implementation/transformation rules are applied to one or more operators in the subproblem in order to generate a plan. By exploring a subproblem, one or more transformation rules are applied to one or more operators in the subproblem in order to generate additional equivalent expressions. Exploration typically occurs when the input to a rule specifies a particular operator…). Exploration is performed on a subproblem immediately preceding the optimization of the subproblem. This is done in order to produce equivalent expressions or groups that can be utilized in the optimization step…By performing explorations in this manner, only those equivalent expressions that will produce more promising solutions in the subsequent optimization are generated rather than all possible transformations.” 
WHERE “the commuting nodes” is broadly interpreted as “join” as in “join commutativity rule”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “System and method for eliminating compile time explosion in a top down rule based system using selective sampling” as taught by Al-omari, because it would provide Schechter’s medium with the enhanced capability of “…exploring a subproblem, one or ” (Al-omari: column 18, lines 1-19) in order to “only those equivalent expressions that will produce more promising solutions in the subsequent optimization are generated rather than all possible transformations” (Al-omari: column 18, lines 1-19).

Claims 31, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser).
For claim 31, Schechter discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform (Schechter: paragraph [0006], “…a computer-readable medium stores a computer program for generating a dataflow graph representing a database query, and the computer program includes instructions for causing a computer to receive a query plan from a plan generator” Paragraph [0009], “…a system for generating a dataflow graph…a processor configured to produce a dataflow graph from the query plan ” paragraph [0077]):
obtaining an automatically generated initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations and a first plurality of links representing flows of data among nodes in the first plurality of nodes (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…” WHERE “a first plurality of nodes representing a first plurality of data processing operations” is broadly interpreted as “nodes representing operations” and WHERE “a first plurality of links representing flows of data among nodes in the first plurality of nodes” is broadly interpreted as “node links”); and
generating an updated dataflow graph, the updated dataflow graph comprising a second plurality of nodes representing a second plurality of data processing operations and a second plurality of links representing flows of data among nodes in the second plurality of nodes (Schechter: Paragraph [0004], Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…,” paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses optimized dataflow graph 1030, nodes and links, WHERE “second plurality of nodes representing a second plurality of data processing operations” is broadly interpreted as nodes representing operations in “an optimized dataflow graph 1030,” WHERE “a second plurality of links representing flows of data among nodes in the second plurality of nodes” is broadly interpreted as node links in “an optimized dataflow graph 1030”), 
wherein the second plurality of nodes includes a node representing a first data processing operation and another node representing a second data processing operation (Schechter: Paragraph [0004], “…the dataflow graph 312 has nodes representing operations described in the query plan…,” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…,” paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses dataflow graph 1020, optimized dataflow graph 1030, nodes and links, WHERE “a node representing a first data processing operation” is broadly interpreted as one of the node in “an optimized dataflow graph 1030,” (e.g. rollup operation), WHERE “another node representing the second data processing operation” is broadly interpreted as another different node in “an optimized dataflow graph 1030”), the generating comprising:
identifying a portion of the initial dataflow graph to which to apply a optimization rule at least in part by identifying a first node representing a first data processing operation that commutes with a second data processing operation represented by a second node connected to the first node, wherein the first node commutes with the second node if an order of appearance of the first node and the second node can be altered without changing results of applying the first and second data processing operations to data; and applying the optimization rule to the portion of the initial dataflow graph (Schechter: paragraph [0032], database operations may be executed in various orders while still providing equivalent outputs…” WHERE “the first node commutes with the second node” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” paragraph [0066], paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” which indicates that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be merged into “a single component,” as there will be multiple “single components” (e.g. each “single component” for each order)), and 
executing the updated dataflow graph (Schechter: paragraph [0056], “After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter does not explicitly disclose generating an updated dataflow graph by iteratively applying dataflow graph optimization rules to update the initial dataflow graph. 
Weyerhaeuser discloses generating an updated dataflow graph by iteratively applying dataflow graph optimization rules to update the initial dataflow graph (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more ” (Weyerhaeuser: paragraph [0037]).
 For claim 32, Schechter and Weyerhaeuser disclose the at least one non-transitory computer-readable storage medium of claim 31, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform:
assigning a processing layout to each of one or more nodes of the updated dataflow graph (Schechter: Paragraph [0023], “A graphical development environment (GDE) provides a user interface for specifying executable graphs and defining parameters for the graph components,” where “a processing layout” is broadly interpreted as “executable graphs” and  “graph components” (e.g. layout of nodes and links between nodes), paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030…The combined data selection component 1032 can be provided a database query instructing the combined data selection component 1032 to perform the rollup operations before providing data to the optimized dataflow graph 1030. For example, the combined data selection component 1032 ” where “a processing layout” is broadly interpreted as  “combined data selection component 1032” (e.g. “can be provided a database query instructing”) . Fig. 10 discloses “an optimized dataflow graph 1030,” which comprises nodes and links, where each node has a layout), wherein the executing is performed in accordance with the assigned one or more processing layouts (Schechter: Paragraph [0023], paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” paragraph [0056],  “…After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution,” Paragraph [0072]).
For claim 33, Schechter and Weyerhaeuser disclose the at least one non-transitory computer-readable storage medium of claim 31, wherein the first data processing operation is a sort operation (Schechter: paragraph [0005], “The executable functionality includes sorting functionality.” paragraph [0062], “The dataflow graph 802 has a data selection component 820, a sort component 822…”)
For claim 35, it is a medium claim having similar limitations as cited in claim 17. Thus, claim 35 is also rejected under the same rationale as cited in the rejection of rejected claim 17.

Claims 34, 36, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Hunter et al. (U.S. Pub. No.: US 20150088856, hereinafter Hunter).
For claim 34, it is a medium claim having similar limitations as cited in claim 10. Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 10.
For claim 36, Schechter discloses at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform (Schechter: paragraph [0006], “…a computer-readable medium stores a computer program for generating a dataflow graph representing a database query, and the computer program includes instructions for causing a computer to receive a query plan from a plan generator” Paragraph [0009], “…a system for generating a dataflow graph…a processor configured to produce a dataflow graph from the query plan provided by the plan generator…” paragraph [0077]):
obtaining an automatically generated initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations and a first plurality of links representing flows of data among nodes in the …generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…” WHERE “a first plurality of nodes representing a first plurality of data processing operations” is broadly interpreted as “nodes representing operations” and WHERE “a first plurality of links representing flows of data among nodes in the first plurality of nodes” is broadly interpreted as “node links”); and 
generating an updated dataflow graph, the updated dataflow graph comprising a second plurality of nodes representing a second plurality of data processing operations and a second plurality of links representing flows of data among nodes in the second plurality of nodes (Schechter: Paragraph [0004], Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses optimized dataflow graph 1030, nodes and links, WHERE “second plurality of nodes representing a second plurality of data processing operations” is broadly interpreted as nodes representing operations in “an optimized dataflow graph 1030,” WHERE “a second plurality of links representing flows of data among nodes in the second plurality of nodes” is broadly interpreted as node links in “an optimized dataflow graph 1030”), wherein the second plurality of nodes includes a node representing a first data processing operation and another node representing the second data processing operation (Schechter: Paragraph [0004], “…the dataflow graph 312 has nodes representing operations described in the query plan…,” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses dataflow graph 1020, optimized dataflow graph 1030, nodes and links, WHERE “a node representing a first data processing operation” is broadly interpreted as one of the node in “an optimized dataflow graph 1030,” (e.g. rollup operation), WHERE an optimized dataflow graph 1030”), the generating comprising: 
selecting an optimization rule from among a plurality of optimization rules stored in memory (Schechter: paragraph [0052], “FIG. 7 shows a graph generation computer system 706 that includes a graph generation engine 908 and a graph optimizer 704” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” paragraph [0066], paragraph …Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” Paragraph [0078], “…Each such computer program is preferably stored on or downloaded to a storage media or device (e.g., solid state memory or media, or magnetic or optical media) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer system to perform the procedures described herein…” WHERE “a first portion” is broadly interpreted as “data selection component 102,” or “its associated rollup component 1024,” WHERE “selecting a first optimization rule to apply” is broadly interpreted as “merged into a combined data selection component 1032,” Fig. 10) the plurality of optimization rules comprising:
removal of a redundant data processing operation (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…”), and 
a deduplication optimization (Schechter: paragraph [0056], “The dataflow converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components…” where “deduplication optimization” is broadly interpreted as “remove redundant components”); and
a width reduction optimization (Schechter: paragraph [0075], “…A graph optimizer, e.g., the graph optimizer 704 shown in FIG. 7, can identify the functionality of the database 722 associated with the database tables 1112, 1114 and determine whether the dataflow graph 1120 can be simplified by reducing the number of components in the dataflow graph 1120. The graph optimizer 704 can determine that the database 722 can perform a join operation on the database tables 1112, 1114 and generate an optimized dataflow graph 1130 containing a merged data source component 1132 representing data that is provided by the database 722 when the database 722 performs the join operation upon the two database tables 1112, 1114…” WHERE “selecting the first optimization rule comprises selecting the width reduction optimization” is broadly interpreted as “a merged data source component”, see Fig. 11, where the initial dataflow graph 1120 retrieves 7,345 records and 1,088 records (e.g. width = 2 branch), after 6,257 records which are not used is deleted/filtered/dropped (e.g. “deleting at least some data” is broadly interpreted as 6,257 records));
ii) selecting a portion of the initial dataflow graph, iii)determining that the optimization rule is to be applied to the portion of the initial dataflow graph, and iv )applying the optimization rule to the portion of the initial dataflow graph Schechter: paragraph [0052], “FIG. 7 shows a graph generation computer system 706 that includes a graph generation engine 908 and a graph optimizer 704” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”); and
After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter does not explicitly disclose the generating comprising iteratively.
a strength reduction optimization. 
Weyerhaeuser discloses the generating comprising iteratively (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “the generating comprising iteratively” is broadly interpreted as “…first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N…” which indicates pattern and rules are selected and applied iteratively).
Additionally, Weyerhaeuser also discloses 
i) selecting an optimization rule from among a plurality of optimization rules stored in memory (Weyerhaeuser: paragraph [0007], “computer systems are also described that may include a processor and a memory coupled to the processor. The memory may temporarily or permanently store one or more programs that cause the processor to perform one or more of the operations described herein” paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…” claim 11, “…A computer program product comprising a non-transitory machine-readable medium storing instructions that…executing at least one optimization rule associated with a matching pattern; and initiating executing of the query using the optimized data flow graph.”
WHERE “selecting an optimization rule” is broadly interpreted as “rule 1”
WHERE “a plurality of optimization rules” is broadly interpreted as “rule 1” and “rule N”),
ii) selecting a portion of the initial dataflow graph (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”   
WHERE “portion of the initial dataflow graph” is broadly interpreted as “because pattern N previously was a match” (e.g. the portion which “pattern N previously was a match”)),
iii) determining that the optimization rule is to be applied to the portion of the initial dataflow graph (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “determining that the optimization rule is to be applied to the portion of the initial dataflow graph” is broadly interpreted as “determined that pattern N, and as a result, corresponding rule N can be applied”), 
…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “applying the optimization rule to the portion of the initial dataflow graph” is broadly interpreted as “because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more ” (Weyerhaeuser: paragraph [0037]).
However, Schechter and Weyerhaeuser do not explicitly disclose a strength reduction optimization. 
Hunter discloses a strength reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”),
Hunter also discloses a width reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” WHERE “width reduction” is broadly interpreted as “d.x” which is “may be processed during the (relatively small) dimension scan,” (e.g. narrower range of data needs to be scanned), paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… ” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091])
For claim 37, it is a medium claim having similar limitations as cited in claims 2 and 3. Thus, claim 37 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 39, Schechter, Weyerhaeuser and Hunter disclose the at least one non-transitory computer-readable storage medium of claim 36, wherein selecting the first optimization rule comprises selecting the width reduction optimization, wherein applying the first optimization rule to the first portion of the initial dataflow graph comprises deleting at least some data that is not used by one or more data processing operations of the first plurality of data processing operations (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” paragraph [0075], “…A graph optimizer, e.g., the graph optimizer 704 shown in FIG. 7, can identify the functionality of the database 722 associated with the database tables 1112, 1114 and determine whether the dataflow graph 1120 can be simplified by reducing the number of components in the dataflow graph 1120. The graph optimizer 704 can determine that the database 722 can perform a join operation on the database tables 1112, 1114 and generate an optimized dataflow graph 1130 containing a merged data source component 1132 representing data that is provided by the database 722 when the database 722 performs the join operation upon the two database tables 1112, 1114…” WHERE “selecting the first optimization rule comprises selecting the width reduction optimization” is broadly interpreted as “a merged data source component”, see Fig. 11, where the initial dataflow graph 1120 retrieves 7,345 records and 1,088 records (e.g. width = 2 branch), after simplifying/optimizing the initial dataflow graph 1120 to the simplified/optimized dataflow graph 1130 (e.g. width is reduced from 2 branches to 1 branch), and it only retrieves 1,088 records, where 6,257 records which are not used is deleted/filtered/dropped (e.g. “deleting at least some data” is broadly interpreted as 6,257 records)).
For claim 40, Schechter, Weyerhaeuser and Hunter disclose the at least one non-transitory computer-readable storage medium of claim 36, wherein applying the first optimization rule to the first portion of the initial dataflow graph comprises replacing a first node of the first plurality of nodes representing a third data processing operation with a second node of the first plurality of nodes representing a fourth data processing operation (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…”
WHERE “replacing a first node of the first plurality of nodes representing a third data processing operation” is broadly interpreter as “associated rollup component 1024,”
WHERE “a second node of the first plurality of nodes representing a fourth data processing operation” is broadly interpreter as “a combined data selection component 1032”).
However, Schechter and Weyerhaeuser do not explicitly disclose wherein selecting the first optimization rule comprises selecting the strength reduction optimization, wherein the fourth data processing operation performs fewer computations on data than the third data processing operation.
Hunter discloses, wherein selecting the first optimization rule comprises selecting the strength reduction optimization, wherein the fourth data processing operation performs fewer computations on data than the third data processing operation (Hunter: paragraph [0048], “The query processor may construct a star graph that summarizes which clusters of tables are joined together in the query…,” paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”
WHERE “the strength reduction optimization” is broadly interpreted as “rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression,”
WHERE “replacing a first node of the first plurality of nodes representing a third data processing operation” is broadly interpreter as “replacing the fact join key expression,”
WHERE “a second node of the first plurality of nodes representing a fourth data processing operation” is broadly interpreter as “the corresponding dimension join key expression,”
WHERE “wherein the fourth data processing operation performs fewer computations on data than the third data processing operation” is broadly interpreter as “because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM ” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser).
For claim 42, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein selecting the first portion of the updated dataflow graph (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose comprises: selecting the first portion of the initial dataflow graph before selecting the first optimization rule, wherein selecting the first optimization rule is performed using the first portion of the initial dataflow graph. 
Weyerhaeuser discloses comprises: selecting the first portion of the initial dataflow graph before selecting the first optimization rule, wherein selecting the first optimization rule is performed using the first portion of the initial dataflow graph (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more ” (Weyerhaeuser: paragraph [0037]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Brill (U.S. Pub. No.: US 20170308411).
For claim 43, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 6, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform generating a initial dataflow graph, wherein selecting the first portion of the initial dataflow graph comprises selecting a first portion of the initial dataflow graph (Schechter: paragraph [0009], “…a system for generating a dataflow graph representing a database query includes an interface in communication with a plan generator that provides a query plan…a processor configured to produce a dataflow graph from the query plan provided by the plan generator, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan, and alter one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter, Weyerhaeuser and do not explicitly disclose a topologically sorted initial dataflow graph. 
Brill discloses a topologically sorted initial dataflow graph (Brill: paragraph [0051], “At operation 420, the scheduler 401 arranges the tasks into a topologically sorted data flow graph. In general, a data flow graph is a data structure consisting of nodes and links. Each node represents a task, and each link represents the data ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “OPTIMAL TASK SCHEDULER” as taught by Brill, because it would provide Schechter’s medium with the enhanced capability of “one or more of the server 104 and the client devices 106-116 are configured to automatically and optimally schedule or execute one or more data flow algorithms for a heterogeneous multi-processor system.” (Brill: paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169